DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to identifying a placebo responder.
Group II, claim(s)16-20, drawn to a method of creating a biosignature and a method of treating a patient by identifying a prefrontal cortex functional connection and capacity of awareness and regulation of emotion.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I include at least pre-specifying inclusion criteria; conducting a study, wherein the study is conducted in a clinical randomized controlled trial setting for assessing the placebo response, and wherein the study is conducted across at least six visits to the randomized controlled setting; randomizing participant allocation pertaining to the study, wherein the
randomization scheme assigns each participant a randomization code and classifies the participants into one of: placebo group, no treatment group, active treatment group; monitoring pain intensity of the participants by receiving pain ratings from the participants, via a software application, and wherein the software application is executed on a smartphone or a computer connected to the internet; pre-processing the ratings; performing a blind analysis, which are not present in Group Il.
The special technical features of Group II include at least prefrontal cortex functional connection, wherein the prefrontal cortex functional connection is a functional coupling of a dorsolateral prefrontal cortex (DLPFC), a periaqueductal grey (PAG), a rostral anterior cingulate cortex (rACC), a precentral gyrus (PreCG); or a combination thereof; identifying capacity of awareness and regulation of emotions,
wherein the capacity of awareness and the regulation of emotions is determined by the individual personality traits, which are not present in Group I.
The common technical features shared by Groups I-II are identifying a placebo responder; a questionnaire; performing brain imaging, predicting a placebo response; and treating a patient.
However, these common features are previously disclosed by WO 2015/169810 A1 to TOOLS4PATIENT SA (hereinafter “Tools4Patient’). Tools4Patient discloses identifying a placebo responder (a method for predicting a placebo response in an individual; Abstract); a questionnaire (identifying trait data through questionnaires; page 9, lines 1-6); performing brain imaging (a neurological test such as an MRI or CT scan; page 10, lines 4-19), predicting a placebo response (a Scoring Factor is a predictive value of the placebo response of an individual; page 10, lines 20-34); and treating a patient (providing improved therapeutic treatment; page 1, lines 5-9).
Since the common technical features are previously disclosed by the Tools4Patient reference, these common features are not special and so Groups I-II lack unity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686